O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part;
I agree that the United States Environmental Protection Agency’s (“EPA’s”) interpretation of 42 U.S.C. § 7545(k)(2)(B) is afforded broad deference. As a result, I concur in Parts 1A, IB, 2, and 3 of the majority’s opinion, which hold that the EPA’s extensive review of gasoline emissions data is neither arbitrary nor capricious, and that any disagreement that California has with the EPA’s scientific analysis is simply insufficient to support its petition for review. I must dissent, however, from the majority’s further conclusion in Part 1C that the agency’s assessment of potential ozone effects, while failing to consider particulate matter (“PM”) effects, somehow contravenes congressional intent.
In subsection (k)(2)(B), Congress imposed a 2.0 percent oxygen content requirement for gasoline used in prescribed high-smog zone areas of the country. In the case before us, the State of California sought an exemption from such requirement, claiming that without a waiver, it would be hard pressed to meet certain federal air quality standards. The Administrator denied the waiver request, concluding that California had failed to demonstrate adequately that the oxygenate requirement was inhibiting the State’s efforts to comply with the federal attain*788ment standard for ozone — a finding which the majority concedes was well supported by evidence in the record. Nevertheless, the majority orders a remand for further agency review, concluding that the Clean Air Act requires that the EPA consider the effects of a proposed waiver on PM. I respectfully disagree.
Congress adopted the oxygen requirement as part of the nationwide reformulated gasoline program (“RFG”). In doing so, it vested in the EPA the authority to waive the oxygen content requirement, but only, as subsection (k)(2)(B) provides, upon a “determination ... that compliance with such requirement would prevent or interfere with the attainment by the area of a national primary ambient air quality standard.” This statutory language limits waivers to circumstances in which the benefits to air quality can be clearly demonstrated. The EPA rightfully surmised that Congress did not authorize waivers when the purported benefits were speculative and uncertain. Accordingly, the EPA reasonably determined that it would grant waivers only if they would aid in attaining at least one standard, and would not hinder attainment for any other standard.
As the majority notes, subsection (k)(2)(B) is silent about how the EPA should rule when a proposed waiver request could aid in attaining one standard, but impede compliance with another. Under Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), when an agency presents a reasonable interpretation of an ambiguous statute, that interpretation “prevails whether or not there is not another interpretation consistent — even more consistent — with the statute.” State of Hawaii ex rel. Attorney General v. FEMA, 294 F.3d 1152, 1159 (9th Cir.2002). See Chevron, 467 U.S. at 844, 104 S.Ct. 2778 (“[Courts] may not substitute their own construction of a statutory provision for a reasonable interpretation made by the administrator of an agency.”).
This is a classic case in which we are bound to give due deference to the EPA’s statutory interpretation. Remarkably, in reviewing the agency’s actions, the majority itself recognizes that modeling the effects on air quality “is a complex technical exercise, fraught with uncertainty.” In fight of the narrow statutory exception, it is perfectly reasonable for the EPA to resolve inherent ambiguities in forecasting air quality effects by requiring that the projected impact on a relevant standard— especially for an important air quality component such as ozone1- — be at least neutral, if not beneficial. Contrary to the majority’s surmise, Congress never instructed the EPA to resolve uncertainties in emissions modeling by balancing harmful effects to one air quality standard with potential benefits to another. By forcing the EPA to engage in such a speculative enterprise in an area far beyond judicial expertise, I am afraid that our holding today has impermissibly encroached upon the agency’s discretion.
Accordingly, I would affirm the EPA’s order in full and deny California’s petition for review.

. Indeed, the agency’s position is that, “Given the salience of ozone NAAQS attainment to Congress in enacting and structuring the oxygen mandate, EPA would have considered impacts on the ozone NAAQS even if California had only presented purported evidence of interference with the PM NAAQS." Brief for Respondents at 65 n. 37.